Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-19-00246-CV

              Anselma RODRIGUEZ, Norma Rodriguez, Amadora R. Mariscal,
                        Homero Rodriguez, and Elisa R. Alaniz,
                                    Appellants

                                              v.

   Arturo RODRIGUEZ, Santos R. Olmeda, Pablo Rodriguez, Jr., David Rodriguez, Elva R.
           Smith, Children of Alberto Rodriguez (deceased), Alberto Rodriguez, Jr.,
                          Nadia Rodriguez, and Manuel Rodriguez,
                                         Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-09-538
                         Honorable Baldemar Garza, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees recover their costs of this appeal from appellants.

       SIGNED May 6, 2020.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice